Newton, J.
Defendant was charged with a third offense of driving while intoxicated. A plea of guilty was entered *629and the defendant thereupon sentenced to a term of 18 months to 3 years. The sole issue presented on appeal is the charge that the sentence is excessive. The sentence is modified to comply with the requirements of section 83-1,105, R. S. Supp., 1976, and State v. Suggett, 189 Neb. 714, 204 N. W. 2d 793.
Section 39-669.07, R. R. S. 1943, provides a penalty of 1 to 3 years for the offense of which defendant was convicted. The minimum sentence of 18 months imposed exceeds one-third of the statutory maximum and the sentence will be reduced to 1 to 3 years. The defendant has a lengthy record of misdemeanor and felony convictions and the sentence does not otherwise present an abuse of discretion.
The judgment of the District Court will be affirmed as modified.
Affirmed as modified.